Exhibit No. (10)l

 

KIMBERLY-CLARK CORPORATION

OUTSIDE DIRECTORS’

COMPENSATION PLAN

 

EFFECTIVE AS OF NOVEMBER 12, 2003



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

OUTSIDE DIRECTORS’

COMPENSATION PLAN

(Effective November 12, 2003)

 

1. INTRODUCTION

 

The Kimberly-Clark Corporation Outside Directors’ Compensation Plan (the “Plan”)
is intended to promote the interests of Kimberly-Clark Corporation (the
“Company”) and its stockholders by enhancing the Company’s ability to attract,
motivate and retain as Outside Directors persons of training, experience and
ability, and to encourage the highest level of Outside Director performance. The
Plan is intended to permit the Company maximum flexibility in implementing a
compensation policy including aligning the Outside Directors’ economic interests
closely with those of the Company’s stockholders by use of equity based
compensation awards.

 

2. DEFINITIONS

 

Unless otherwise defined in the text of the Plan, capitalized terms herein shall
have the meanings set forth in this Section 2.

 

“Affiliate” means any company in which the Company owns 20 percent or more of
the equity interest (collectively, the “Affiliates”).

 

“Award” has the meaning set forth in Section 3 of this Plan.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means an event deemed to have taken place if: (i) a third
person, including a “group” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934, acquires shares of the Company having 20 percent or more
of the total number of votes that may be cast for the election of Directors of
the Company; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.

 

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.

 

“Committee Rules” means the Committee Rules for the Kimberly-Clark Corporation
2001 Equity Participation Plan or any successor plan.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Director” means a member of the Board.

 

“Effective Date” means January 1, 2001.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as amended from time to time.

 

“Fair Market Value” means the reported closing price of the Stock, on the
relevant date as reported on the composite list used by The Wall Street Journal
for reporting stock prices or, if no such sale shall have been made on that day,
on the last preceding day on which there was such a sale.

 

“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.

 

“Option” means a right to purchase a specified number of shares of Stock at a
fixed option price equal to no less than 100 percent of the Fair Market Value of
the Stock on the date the Option is granted. For purposes of this Plan, Options
shall be issued either as “Annual Options,” as described in subsection
8(a)(iii), or “Additional Options,” as described in subsection 8(b).

 

“Outside Director” means a Director who is not on the date of grant of an Award
pursuant to the Plan, or within one year prior to the date of such grant, an
employee of the Company or any of its Affiliates.

 

“Restricted Period” shall mean the period of time during which the
Transferability Restrictions applicable to Awards will be in force.

 

“Restricted Share” shall mean a share of Stock which may not be traded or sold,
until the date the Transferability Restrictions expire.

 

“Restricted Share Unit” means the right, as described in Section 10, to receive
an amount, payable in either cash or shares of Stock, equal to the value of a
specified number of shares of Stock. No certificates shall be issued with
respect to such Restricted Share Unit, except as provided in subsection 10(d),
and the Company shall maintain a bookkeeping account in the name of the Outside
Director to which the Restricted Share Unit shall relate.

 

“Retainer” means the annual retainer payable to an Outside Director for services
rendered as a Director. As of the Effective Date, the amount of the cash portion
of such Retainer shall be $50,000 per year, payable in quarterly installments in
advance. The Board may, from time to time, establish a different retainer amount
and/or the method of paying the retainer.

 

“Rule 16b-3” means Rule 16b-3 under the Securities Exchange Act of 1934, as
amended.

 

“Retirement” and “Retires” means the termination of service as a Director on or
after the date the Director has attained age 55.

 

“Stock” means the shares of the Company’s common stock, par value $1.25 per
share.

 

“Stock Appreciation Right (SAR)” has the meaning set forth in subsection 8(l)(i)
of this Plan.

 

3



--------------------------------------------------------------------------------

“Transferability Restrictions” means the restrictions on transferability imposed
on Awards of Restricted Shares or Restricted Share Units.

 

3. COMPENSATION

 

The Outside Directors will be entitled to receive compensation for their
services as a member of the Board, and any of its committees, as may be
determined from time to time by the Board following a review of, and
recommendation on, Outside Director compensation made by the Nominating and
Corporate Governance Committee. The compensation paid to each Outside Director
is referred to herein as an “Award”, and may be paid in cash, Stock, Options,
Restricted Shares, Restricted Share Units, other forms of equity or any
combination thereof as is determined by the Board.

 

4. PARTICIPATION AND FORM OF GRANT

 

Participation in the Plan is limited to Outside Directors. It is intended that
all Outside Directors will be participants in the Plan.

 

All Awards under the Plan shall be made in the form of Options, Stock, Cash,
Restricted Shares, Restricted Share Units, other forms of equity or any
combination thereof. Notwithstanding anything in this Plan to the contrary, any
Awards shall contain restrictions on assignability to the extent required under
Rule 16b-3 of the Exchange Act.

 

5. ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board, which shall have sole and complete
discretion and authority with respect thereto, except as expressly limited by
the Plan. All action taken by the Board in the administration and interpretation
of the Plan shall be final and binding on all matters relating to the Plan. All
questions of interpretation, administration and application of the Plan shall be
determined by a majority of the members of the Board, except that the Board may
authorize any Directors, officers or employees of the Company to assist the
Board in the administration of the Plan and to execute documents on behalf of
the Board. The Board also may delegate to a committee of the Board, or such
other Directors, officers or employees, as the Board determines, such other
ministerial and discretionary duties as it sees fit.

 

The Company or the Board may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan, and may rely upon
any advice or opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. No member of the Board
shall be liable for any act done or omitted to be done by such member, or by any
other member of the Board, in connection with the Plan, except for such member’s
own willful misconduct or as otherwise expressly provided by statute.

 

The Board shall have the power to promulgate rules and other guidelines in
connection with the performance of its obligations, powers and duties under the
Plan, including its duty to administer and construe the Plan and the Awards.

 

4



--------------------------------------------------------------------------------

All expenses of administering the Plan shall be paid by the Company.

 

6. TERM OF PLAN

 

The Plan shall become effective as of the Effective Date. The Plan shall remain
in effect until December 31, 2011, unless the Plan is terminated prior thereto
by the Board. No Awards may be granted after the termination date of the Plan,
but Awards theretofore granted shall continue in force beyond that date pursuant
to their terms.

 

7. SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

 

(a) Shares Subject to the Plan. The aggregate maximum number of shares of Stock
available for grant under the Plan shall be 1,000,000 shares, subject to the
adjustment provision set forth in subsection 7(b) below. Shares of Stock subject
to the Plan will be shares that were once issued and subsequently reacquired by
the Company in the form of treasury stock. Shares subject to Awards which become
ineligible for purchase, and Restricted Shares forfeited, will be available for
Awards under the Plan to the extent permitted by section 16 of the Exchange Act
(or the rules and regulations promulgated thereunder) and to the extent
determined to be appropriate by the Board. Notwithstanding anything in this Plan
to the contrary, each grant of Awards under this Plan shall be subject to the
availability of shares under this subsection 7(a).

 

(b) Adjustments. In the event there are any changes in the Stock or the
capitalization of the Company through a corporate transaction, such as any
merger, any acquisition through the issuance of capital stock of the Company,
any consolidation, any separation of the Company (including a spin-off or other
distribution of stock of the Company), any reorganization of the Company
(whether or not such reorganization comes within the definition of such term in
section 368 of the Code), or any partial or complete liquidation by the Company,
recapitalization, stock dividend, stock split or other change in the corporate
structure, appropriate adjustments and changes shall be made by the Board, to
the extent necessary to preserve the benefit to the Outside Director
contemplated hereby, to reflect such changes in (a) the aggregate number of
shares subject to the Plan, (b) the number of shares and the Award Price per
share of all shares of Stock subject to outstanding Awards, and (c) such other
provisions of the Plan as may be necessary and equitable to carry out the
foregoing purposes, provided, however, that no such adjustment or change may be
made to the extent that such adjustment or change will result in the dilution or
enlargement of any rights of any Outside Director.

 

8. STOCK OPTIONS

 

(a) Annual Grant of Options. Except to the extent that the Board determines
otherwise, options may be granted to Outside Directors under the Plan as
follows:

 

  (i)

The Board, by resolution, may provide that each Outside Director in office on
January 1 of the calendar year may be automatically granted an Option to
purchase a number of shares to be determined by the Board. The Board, by
resolution, also may provide that each Outside Director who is first elected or
appointed to the Board after January 1 of the calendar year, may be
automatically granted a pro rata number of Options hereunder, without

 

5



--------------------------------------------------------------------------------

 

further action by the Board or the stockholders of the Company, on the earlier
of the date of the first regular meeting during the calendar year of the Board
or the Compensation Committee after the date such Outside Director first becomes
eligible for the grant of Options under this subsection 8(a). The Options to be
pro rated will be the amount that would have been paid during the calendar year.

 

  (ii) In addition, the Board, by resolution, may provide that each Outside
Director who during the calendar year is designated to serve as the Chair of any
one or more of the Audit, Compensation, or Nominating and Corporate Governance
Committees of the Board, or such other committee as may be determined by the
Board, may be granted an Option to purchase an additional number of shares for
each Chair to be determined by the Board.

 

  (iii) A grant of Options as payment of either the annual retainer or for each
applicable Chair of a Committee are referred to herein as “Annual Options.”

 

  (iv) Except as otherwise determined by the Board, Annual Options that may be
granted to each Outside Director, and each Chair of the Audit, Compensation, or
Nominating and Corporate Governance Committees, as of January 1 of the calendar
year, shall be automatically granted, without further action by the Board or the
stockholders of the Company, on the date of the February Compensation Committee
meeting.

 

(b) Election of Additional Option. To the extent determined by the Board, each
Outside Director may elect to receive the cash portion of his or her annual
Retainer in the form of an additional option (hereinafter referred to as an
“Additional Option”), in increments of 50 percent of such cash portion of the
Retainer. Except as otherwise provided below, such election must be made prior
to the date that services are rendered in the calendar year in which such
Retainer otherwise would be paid and shall be irrevocable thereafter for such
calendar year; provided, however, that an election by an Outside Director
pursuant to this subsection for a calendar year (or portion thereof) shall be
valid and effective for all purposes for all succeeding calendar years, unless
and until such election is revoked or modified by such Outside Director prior to
the date that services are rendered in such succeeding calendar year(s); and,
provided further, that no such election, revocation or modification may be made
within six months of another such election, revocation or modification if the
exemption afforded by Rule 16b-3 would not be available as a result thereof.

 

Notwithstanding the preceding, an individual who is first elected to the Board
as an Outside Director during a calendar year may, to the extent determined by
the Board, be permitted to make an election to receive the cash portion of his
or her annual Retainer in the form of an Additional Option, in increments of 50
percent of such cash portion of the Retainer, during the thirty day period
following his or her election date. An election under this paragraph shall be
subject to the terms and conditions of this Section.

 

The number of shares subject to this Additional Option shall be based on 85
percent of the Black-Scholes valuation of the cash portion of the Retainer
elected to be received as an Additional Option as of the date of grant. To the
extent Additional

 

6



--------------------------------------------------------------------------------

Options are authorized by the Board, each Outside Director as of January 1 of
the calendar year, shall be automatically granted the Additional Options elected
hereunder, without further action by the Board or the stockholders of the
Company, on the date of the February Compensation Committee meeting. To the
extent Additional Options are authorized by the Board, each Outside Director who
first becomes eligible for a grant after January 1 of the calendar year, shall
be automatically granted the Additional Options elected hereunder, without
further action by the Board or the stockholders of the Company, on the earlier
of the date of the first regular meeting during the calendar year of either the
Board or the Compensation Committee after the date such Outside Director first
becomes eligible and elects the grant of Additional Options under this
subsection 8(b).

 

(c) Form of Additional Option Election. An election by an Outside Director to
receive some or all of the cash portion of his or her Retainer as an Additional
Option shall (i) be in writing, (ii) be delivered to the Secretary of the
Company, and (iii) be irrevocable in all respects with respect to the calendar
year(s) to which the election relates. If no election has ever been made by the
Outside Director pursuant to subsection 8(b) above, he or she shall be deemed to
have made an election to receive the entire cash portion of the Retainer in
cash.

 

(d) Period of Option. The period of each Option shall be 10 years from the date
it is granted.

 

(e) Option Price. The exercise price of an Option shall be the Fair Market Value
of the Stock at the time the Option is granted.

 

(f) Limitations on Exercise. Each Option shall not be exercisable until at least
one year has expired after the granting of the Option, during which time the
Outside Director shall have been in the continuous service as a Director of the
Company; provided, however, that the provisions of this subsection 8(f) shall
not apply and all Options outstanding under the Plan shall be exercisable in
full if a Change in Control occurs. Commencing one year after the date the
Option was granted, the Outside Director may purchase the total number of shares
covered by the Option; provided, however, that if the Director’s service is
terminated for any reason other than death, Retirement, a voluntary decision by
the Outside Director not to stand for reelection to the Board or total and
permanent disability, the Option shall be exercisable only for the number of
shares of Stock which were exercisable on the date of such termination. In no
event, however, may an Option be exercised more than 10 years after the date of
its grant.

 

(g) Exercise; Notice Thereof. Options shall be exercised by delivering to the
Company, as directed by the office of the Treasurer at the World Headquarters,
written notice of the number of shares with respect to which Option rights are
being exercised and by paying in full the Option Price of the shares at the time
being acquired. Payment may be made in cash, a check payable to the Company or
in shares of Stock transferable to the Company and having a Fair Market Value on
the transfer date equal to the amount payable to the Company. The date of
exercise shall be deemed to be the date the Company receives the written notice
and payment for the shares being purchased. An Outside Director shall have none
of the rights of a stockholder with respect to shares covered by an Option until
the Outside Director becomes the record holder of such shares.

 

7



--------------------------------------------------------------------------------

(h) Exercise after Death, Retirement, Disability or Voluntary Termination of
Service. If a Director dies, retires, becomes totally and permanently disabled,
or terminates service on the Board by reason of a voluntary decision by the
Outside Director not to stand for reelection to the Board, without having
exercised an Option in full, the remaining portion of such Option may be
exercised, without regard to the limitations in subsection 8(f), within the
remaining period of the Option. Upon an Outside Director’s death, the Option may
be exercised by the person or persons to whom such Outside Director’s rights
under the Option shall pass by will or the laws of descent and distribution or,
if no such person has such rights, by his executor or administrator.

 

(i) Non-transferability. During the Outside Director’s lifetime, Options shall
be exercisable only by such Outside Director. Options shall not be transferable
other than by will or the laws of descent and distribution upon the Outside
Director’s death. Notwithstanding anything in this subsection 8(i) to the
contrary, Outside Directors shall have the right to transfer Options, to the
extent allowed under Rule 16b-3 of the Exchange Act, subject to the same terms
and conditions applicable to options granted to the Chief Executive Officer of
the Company under Committee Rules.

 

(j) Purchase for Investment. It is contemplated that the Company will register
shares sold to Directors pursuant to the Plan under the Securities Act of 1933.
In the absence of an effective registration, however, an Outside Director
exercising an Option hereunder may be required to give a representation that
he/she is acquiring such shares as an investment and not with a view to
distribution thereof.

 

(k) Options for Nonresident Aliens. In the case of any Option awarded to an
Outside Director who is not a resident of the United States, the Board may
(i) waive or alter the conditions set forth in subsections 8(a) through 8(j) to
the extent that such action is necessary to conform such Option to applicable
foreign law, or (ii) take any action, either before or after the award of such
Option, which it deems advisable to obtain approval of such Option by an
appropriate governmental entity; provided, however, that no action may be taken
hereunder if such action would (1) increase any benefits accruing to any Outside
Directors under the Plan, (2) increase the number of securities which may be
issued under the Plan, (3) modify the requirements for eligibility to
participate in the Plan, or (4) result in a failure to comply with applicable
provisions of the Securities Act of 1933, the Exchange Act or the Code.

 

(l) Election to Receive Cash Rather than Stock.

 

(i) At the same time as Options are granted the Board may also grant to
designated Outside Directors the right to convert a specified number of shares
of Stock covered by such Options to cash, subject to the terms and conditions of
this subsection 8(l). For each such Option so converted, the Outside Director
shall be entitled to receive cash equal to the difference between the Outside
Director’s Option Price and the Fair Market Value of the Stock on the date of
conversion. Such a right shall be referred to herein as a Stock Appreciation
Right (“SAR”). Outside

 

8



--------------------------------------------------------------------------------

Directors to whom an SAR has been granted shall be notified of such grant and of
the Options to which such SAR pertains. An SAR may be revoked by the Board, in
its sole discretion, at any time, provided, however, that no such revocation may
be taken hereunder if such action would result in the disallowance of a
deduction to the Company under section 162(m) of the Code or any successor
section.

 

(ii) An Outside Director who has been granted an SAR may exercise such SAR
during such periods as provided for in the rules promulgated under section 16 of
the Exchange Act. The SAR shall expire when the period of the subject Option
expires.

 

(iii) At the time an Outside Director converts one or more shares of Stock
covered by an Option to cash pursuant to an SAR, such Outside Director must
exercise one or more Options, which were granted at the same time as the Option
subject to such SAR, for an equal number of shares of Stock. In the event that
the number of shares and the Option Price per share of all shares of Stock
subject to outstanding Options is adjusted as provided in the Plan, the above
SARs shall automatically be adjusted in the same ratio which reflects the
adjustment to the number of shares and the Option Price per share of all shares
of Stock subject to outstanding Options.

 

(m) Deferral of Award Payment. The Board may establish one or more programs
under the Plan to permit Outside Directors the opportunity to elect to defer
receipt of consideration upon exercise of an Award or other event that absent
the election would entitle the Outside Director to payment or receipt of Stock
or other consideration under an Award. The Board may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts of Stock so deferred,
and such other terms, conditions, rules and procedures that the Board deems
advisable for the administration of any such deferral program.

 

9. RESTRICTED SHARES

 

The Board may from time to time designate those Outside Directors who shall
receive Restricted Share Awards. Each grant of Restricted Shares under the Plan
shall be evidenced by a notice from the Board to the Outside Director. The
notice shall contain such terms and conditions, not inconsistent with the Plan,
as shall be determined by the Board and shall indicate the number of Restricted
Shares awarded and the following terms and conditions of the award.

 

(a) Grant of Restricted Shares. The Board shall determine the number of
Restricted Shares to be included in the grant and the period or periods during
which the Transferability Restrictions applicable to the Restricted Shares will
be in force (the “Restricted Period”). The Restricted Period may be the same for
all Restricted Shares granted at a particular time to any one Outside Director
or may be different with respect to different Outside Directors or with respect
to various of the Restricted Shares granted to the same Outside Director, all as
determined by the Board at the time of grant.

 

9



--------------------------------------------------------------------------------

(b) Transferability Restrictions. During the Restricted Period, Restricted
Shares may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, an Outside Director’s
right, if any, to receive Stock upon termination of the Restricted Period may
not be assigned or transferred except by will or by the laws of descent and
distribution. In order to enforce the limitations imposed upon the Restricted
Shares the Board may (i) cause a legend or legends to be placed on any such
certificates, and/or (ii) issue “stop transfer” instructions as it deems
necessary or appropriate. Holders of Restricted Shares limited as to sale under
this subsection 9(b) shall have rights as a shareholder with respect to such
shares to receive dividends in cash or other property or other distribution or
rights in respect of such shares, and to vote such shares as the record owner
thereof. With respect to each grant of Restricted Shares, the Board shall
determine the Transferability Restrictions which will apply to the Restricted
Shares for all or part of the Restricted Period. By way of illustration but not
by way of limitation, the Board may provide (i) that the Outside Director will
not be entitled to receive any shares of Stock unless he or she still serves as
a Director of the Company at the end of the Restricted Period, (ii) that the
Outside Director will become vested in Restricted Shares according to a schedule
determined by the Board, or under other terms and conditions determined by the
Board, and (iii) how any Transferability Restrictions will be applied, modified
or accelerated in the case of the Outside Director’s death or total and
permanent disability.

 

(c) Manner of Holding and Delivering Restricted Shares. Each certificate issued
for Restricted Shares shall be registered in the name of the Outside Director
and deposited with the Company or its designee. These certificates shall remain
in the possession of the Company or its designee until the end of the applicable
Restricted Period or, if the Board has provided for earlier termination of the
Transferability Restrictions following an Outside Director’s death, total and
permanent disability or earlier vesting of the shares of Stock, such earlier
termination of the Transferability Restrictions. At whichever time is
applicable, certificates representing the number of shares to which the Outside
Director is then entitled shall be delivered to the Outside Director free and
clear of the Transferability Restrictions; provided that in the case of an
Outside Director who is not entitled to receive the full number of Restricted
Shares evidenced by the certificates then being released from escrow because of
the application of the Transferability Restrictions, those certificates shall be
returned to the Company and canceled and a new certificate representing the
shares of Stock, if any, to which the Outside Director is entitled pursuant to
the Transferability Restrictions shall be issued and delivered to the Outside
Director, free and clear of the Transferability Restrictions.

 

10. RESTRICTED SHARE UNITS

 

The Board shall from time to time designate those Outside Directors who shall
receive Restricted Share Unit Awards. The Board shall advise such Outside
Directors of their Awards by a letter indicating the number of Restricted Share
Units awarded and the following terms and conditions of the award.

 

(a) Restricted Share Units may be granted to Outside Directors as of the first
day of a Restricted Period. The number of Restricted Share Units to be granted
to each Outside Director and the Restricted Period shall be determined by the
Board in its sole discretion.

 

10



--------------------------------------------------------------------------------

(b) Transferability Restrictions. During the Restricted Period, Restricted Share
Units may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, an Outside Director’s
right, if any, to receive cash or Stock upon termination of the Restricted
Period may not be assigned or transferred except by will or by the laws of
descent and distribution. With respect to each grant of Restricted Share Units,
the Board shall determine the Transferability Restrictions which will apply to
the Restricted Share Units for all or part of the Restricted Period. By way of
illustration but not by way of limitation, the Board may provide (i) that the
Outside Director will forfeit any Restricted Share Units unless he or she still
serves as a Director of the Company at the end of the Restricted Period,
(ii) that the Outside Director will become vested in Restricted Share Units
according to a schedule determined by the Board or under other terms and
conditions determined by the Board, and (iii) how any Transferability
Restrictions will be applied, modified or accelerated in the case of the Outside
Director’s death or total and permanent disability.

 

(c) Dividends. During the Restricted Period, Outside Directors will be credited
with dividends, equivalent in value to those declared and paid on shares of
Stock, on all Restricted Share Units granted to them. These dividends will be
regarded as having been reinvested in Restricted Share Units on the date of the
Stock dividend payments based on the then Fair Market Value of the Stock thereby
increasing the number of Restricted Share Units held by an Outside Director.
Holders of Restricted Share Units under this subsection 10(c) shall have none of
the rights of a shareholder with respect to such shares. Holders of Restricted
Share Units are not entitled to receive dividends in cash or other property, nor
other distribution of rights in respect of such shares, nor to vote such shares
as the record owner thereof.

 

(d) Payment of Restricted Share Units. The payment of Restricted Share Units
shall be made in shares of Stock unless the Board determines at the time of
grant that payment will be made in cash or a combination of both cash and shares
of Stock. The payment of Restricted Share Units shall be made within 90 days
following the end of the Restricted Period unless the Outside Director elects to
defer payment under the Deferred Compensation Plan for Directors of the Company,
or any successor plan, or as otherwise determined by the Board at the time of
grant.

 

11. NOTICES; DELIVERY OF STOCK CERTIFICATES

 

Any notice required or permitted to be given by the Company or the Board
pursuant to the Plan shall be deemed given when personally delivered or
deposited in the United States mail, registered or certified, postage prepaid,
addressed to the Outside Director at the last address shown for the Outside
Director on the records of the Company.

 

12. AMENDMENT AND TERMINATION

 

The Board may at any time amend, suspend, or discontinue the Plan or alter or
amend any or all Awards under the Plan to the extent (i) permitted by law,
(ii) permitted by the rules of any stock exchange on which the Stock or any
other security of the Company is listed, and (iii) permitted under applicable
provisions of the Securities Act of 1933, as amended, the Exchange Act
(including Rule 16b-3 thereof); provided, however,

 

11



--------------------------------------------------------------------------------

that if any of the foregoing requires the approval by the stockholders of any
such amendment, suspension or discontinuance, then the Board may take such
action subject to the approval of the stockholders. Except as provided in
subsection 7(b), no such amendment, suspension or termination of the Plan shall,
without the consent of the Director, adversely alter or change any of the rights
or obligations under any Award granted to the Director. The Board may in its
sole and absolute discretion, by written notice to a Director, (i) limit the
period in which an Award may be exercised to a period ending at least three
months following the date of such notice, and/or (ii) limit or eliminate the
number of shares subject to Award after a period ending at least three months
following the date of such notice. Except as provided in subsection 8(k) and
this Section 12, no such amendment, suspension, or termination of the Plan
shall, without the consent of the Director, adversely alter or change any of the
rights or obligations under any Options or other rights previously granted the
Director under the Plan.

 

13. TAXES

 

The Company shall require the withholding of all taxes as required by law. An
Outside Director may elect to have any portion of the federal, state or local
income tax withholding required with respect to an Award satisfied by tendering
Stock to the Company, which, in the absence of such an election, would have been
issued to the Director in connection with the Award.

 

14. GOVERNING LAW

 

The terms of the Plan shall be governed, construed, administered and regulated
in accordance with the laws of the state of Delaware and applicable federal law.
In the event any provision of the Plan shall be determined to be illegal or
invalid for any reason, the other provisions of the Plan shall continue in full
force and effect as if such illegal or invalid provision had never been included
herein.

 

15. DIRECTOR’S SERVICE

 

Nothing contained in the Plan, or with respect to any grant hereunder, shall
interfere with or limit in any way the right of stockholders of the Company to
remove any Director from the Board, nor confer upon any Director any right to
continue to serve on the Board as a Director.

 

12